DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  Examiner notes that cited patent No. US 7,536,025 is directed to a process of land development, which appears non-analogous to the stain removal of the pending application.  A review of the cited patent number maybe necessary.
Non-Final Rejection
Claims 1-16 are pending.  Claims 1, 11 and 14 are independent.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 11, 13-14 and 16 are rejected under 35 U.S.C. 103 as obvious over Childress (WO 2015/054564 A1) in view of Willard (US 3,391,031).  
	Childress (WO 2015/054564 A1) exemplify liquid cleaning compositions comprising aqueous hydrogen peroxide and anhydrous sodium metasilicate with water (see table on page 11) which solution is applied to stained shirts (see page 14, top paragraph) and the shirts are then subsequently washed by hand and machine washed.  Regarding claim 6, wherein the hydrogen peroxide is added as a 3% v/v aqueous solution is taught by Childress page 6, 1st paragraph.  
	Childress exemplify the anhydrous sodium metasilicate.  Thus, Childress do not explicitly teach the metasilicate ions from sodium metasilicate pentahydrate as is required by claims 11 and 14.
	In the analogous laundry cleaning art, Willard (US 3,931,031) teaches the claimed metasilicate ions from sodium metasilicate pentahydrate gives the best results (see col.5,ln.55-60) over the anhydrous metasilicate as taught by Childress in cleaning cotton shirts stained with bodily oil, blood, and better than with CHLOROX bleach alone.  See examples II-III in col.10, ln.45-50.  Regarding claims 13 and 16, Willard guide one of ordinary skill to the similar temperatures ie 50-90C in col.7,ln.35 as a good range for maintaining the aqueous suspension.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the anhydrous sodium metasilicate of Childress with the claimed metasilicate ions from dissolution of sodium metasilicate pentahydrate as claimed and taught by Willard because such a motivation is explicitly 

Claims 1-10, 12, and 15 are rejected under 35 U.S.C. 103 as obvious over Childress (WO 2015054564 A1) and Willard (US 3,391,031) as applied to claims 11, 13-14 and 16 above, and further in view of Manske et al. (US 2005/0065054 A1).  	
	Childress and Willard are relied upon as set forth above.  Childress is silent as to the washing with a detergent required in claim 1 and the temperature of claims 2, 12, 15 and predetermined period of time required in claims 1, 7-10.   
	In the analogous art of pre-soaking laundry with a solution of anhydrous sodium metasilicate, Manske et al. (US 2005/0065054 A1) teach a process for soaking an article of cloth stained poly/cotton garments (see the table in the abstract) for at least 4 hours which time frame encompasses the instant claims 1, 7-10.  Language to applying the aqueous solution to the article of cloth is taught in [0084] teaching all the swatches were soaked for 60 minutes in the water at a temperature of 104F (encompassing the temperature of claims 2, 12,15). Manske et al. guide one of ordinary skill to the general concept that laundry is generally done at temperatures below 185F (see [0004] and exemplify soaking and laundering at temperature of 104F in [0084] and 115F in [0057].  
	Manske et al. soak comprises the same anhydrous sodium metasilicate as taught by Childress (See table 4 [0061] with an alkaline peroxide salt.  It is the Examiner’s position that one of ordinary skill is motivated by Childress teaching the equivalence of 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the process of Childress with the claimed process, time and temperatures as claimed and taught by Manske et al. because Manske et al. guide one of ordinary skill to soak stained garments in a similar peroxide metasilicate soak formulation for a predetermined period of time prior to laundering with detergent.  One of ordinary skill is motivated to combine the teachings of Childress, Willard, and Manske et al. since all 3 reference remove stains from garments with a metasilicate and peroxide formulation in general.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        

/PREETI KUMAR/Examiner, Art Unit 1761